‘Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-15, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear if applicant is referring to the aforementioned “temperature” with “the ignition temperature”. Claims 3-15 and 29 are rejected by dependency.
The terms "high cetane" and “high octane” in claim 29 are relative terms which render the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-15, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 3828736) in view of Griesser (DE 102006060669 A1).
Regarding claim 1, Koch teaches a method utilizing a unit comprising a dispersion zone (to the left of 8/9), an oxidation zone (20 and first catalyst 2, furthest on the left), and a conversion zone (starting from the leftmost 2, catalysts 2-4), the method comprising:
dispersing a fuel (Col. 2, lines 32-35) in the dispersion zone, the dispersion zone comprising a dispersion structure (6);
oxidizing at least part of the fuel in the oxidation zone (Col. 2, lines 35-40) by means of an oxidant over a catalyst (central platinum portion) on a catalyst support (ends of the catalyst, or the edges of the chamber);
converting at least part of the dispersed fuel and/or a supplied fuel thermally and/or catalytically in the conversion zone (Col. 3, line 55 – Col. 4, line 5); and

Koch does not explicitly disclose setting an ignition property as claimed. Griesser teaches that the amount of air required for complete combustion should not be higher than 25% in order to protect the catalyst. Therefore, it would have been obvious to one with an ordinary skill in the art at the time of filing to modify Koch with the 

Re claims 3, note (col. 5, lines 40-47). Tranferring heat into the conversion zone is taught because the burner plate (20) of the oxidation zone provides hot reaction gases to the catalyst carrier (conversion zone)
	Re claim 4, considering hot gases are used to transfer the heat, this is convection.
Re claim 5, note Fig. 1 of Koch and where numerical indicator 7 is pointing within the dispersion zone. Air 8 is combined with fuel from 6 and sent into the oxidation zone (around 20).
Re claim 6, when the process is starting, the heat provided by the burner plate (20) of the oxidation zone would be the majority of the heat for conversion (Col. 5, lines 40-52 of Koch).
Re claim 7, note Koch, oxidant is 8, fuel comes from 6, and exhaust gas (9) is interpreted as a plurality of intermediates and one with an ordinary skill in the art would recognize that these components would continue mixing through the oxidation zone. The examiner notes that a gas is made up by a plurality of molecules, a plurality of intermediates.
Re claim 8, note Koch, both air (via 8) and exhaust gases (via 9) are added with oxidant.
Re claim 10, note Col. 3, lines 46-47. “Gasoline”.

Re claim 12, Koch allows the optional usage of burner plate (20), which alters the distance between the oxidant inlet, dispersion zone and the catalyst.
Re claims 13 and 15, note Koch, (14) is an engine which also qualifies as an exhaust treatment device – with the exhaust being what is left over after the unit.
Re claim 14, note Col. 1, lines 18-22 of Koch.
Re claim 29, the examiner notes Koch, Col. 1, lines 42-47 wherein the process increases the octane number (effectively what applicant is claiming).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Griesser and Su (US 20060150635).
Regarding claim 9, Koch in view of Griesser teaches the limitations as applied to claim 1. Koch does not discuss the pressure of the system. Su teaches a similar system wherein the pre-burner and catalystic combustor are intimately similar to the unit described in Koch. Su teaches that the pressure drop across the recuperator, pre-burner, and catalytic combustor is negligible and the pressure going into the recuperator is approximately 2 bar [0142] in order to ensure efficient operation. Therefore, it would have been obvious to one with an ordinary skill in the art at the time of filing to modify Koch with the pressure of Su.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Griesser and Herzenjak (DE 102015220408).
Regarding claim 15, Koch in view of Griesser teaches the limitations as applied to claim 1. Herzenjak teaches a system wherein an internal combustion engine is connected to an exhaust gas treatment device (see abstract). It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Koch with the treatment device of Hewrzenjak in order to increase efficiency.

Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments on pages 7 and 8 of the response about the independent claim overcoming the previous rejection, the examiner respectfully disagrees. The examiner notes that the entire amendment was within an “and/or” alternative that does not need to be taught for the claim to be properly rejected.
Regarding claim 15, the examiner respectfully disagrees. “Treatment” could broadly include combustion. However, an alternative rejection has been made above with Herzenjak.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON H HEYAMOTO whose telephone number is (571)272-2535.  The examiner can normally be reached on 8am-5pm, Alternating Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/AARON H HEYAMOTO/Examiner, Art Unit 3762         

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762